DETAILED ACTION

This Office Action is in response to Applicant's response to application filed on 06 November 2020. Currently, claims 1-21 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Eligible Subject Matter

Applicant’s claims are eligible subject matter because the abstract idea is integrated into practical application by necessarily being rooted in technology.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ciabarra et al. (US 2019/0260818 A1) (hereinafter Ciabarra).

Claims 1, 11 and 21:
Ciabarra, as shown, discloses the following limitations of claims 1, 11 and 21:
A method (and corresponding non-volatile computer readable memory and system – see para [0024]-[0025], showing computing functionality)  for evaluating e-commerce application errors comprising: collecting error information of e-commerce application errors experienced by users of an e-commerce application in associated e-commerce sessions (see para [0039], " the improved systems and methods described herein can identify the particular suspect attribute (e.g., actions indicating an error) within the session that are not just hindering users, but that are causing users to abandon the website without completing a particular action." and see para [0109]-[0110], showing the websites can be e-commerce sites because they enable purchases); 
for each of the errors, determining error funnel statistics for users experiencing the respective error, the error funnel statistics providing an indication of a number of users progressing to each next stage in a multi-stage commerce progress funnel of the e-commerce application (see para [0106]-[0108], "At 236, the set of one or more operations may further include computing, for the one or more non-suspect sessions, an expected conversion rate for the stage. The expected conversion rate may be computed based upon a number of the one or more non-suspect sessions and a number of the one or more non-suspect sessions that included a conversion event. For example, the number of the one or more non-suspect sessions may be divided by the number of the one or more non-suspect sessions that included a 
generating a user interface providing indications of one or more of the errors and a respective estimated revenue loss resulting from each of the respective errors, the estimated revenue lost determined based on an average purchase amount for the e-commerce application and a difference between error funnel statistics for the error and average funnel progression statistics of users of the e-commerce application (see para [0109], "the set of one or more operations may further include computing a missed-conversion value for the stage. The missed-conversion value may be computed based upon an average conversion value, the under-conversion rate, and the drop-off value. For example, the average conversion value, the under-conversion rate, and the drop-off value may all be multiplied by each other. In some examples, the average conversion value may be calculated based upon an average cart value for suspect sessions that ended at the stage. In other examples, the and 
transmitting the generated user interface to a remote computer (see para [0050]-[0052],[0161]-[0163], showing that the a network is used to transmit data between computing systems)

Claims 2 and 12:
Further, Ciabarra discloses the following limitations:
wherein collecting error information comprises: receiving and storing session information from a plurality of users, the session information of each of the plurality of users associated with the respective user’s interaction with the e-commerce application and comprising error indications of one or more application errors resulting from the user’s interaction with the e-commerce application, each of the one or more application errors identified by a unique error identifier (see para [0027], "Each of the stages may be associated with a unique identifier." and see para [0029], " Other examples of attributes of a session include the following: repetitive clicks from an input device, random key inputs from an input device, use of a particular feature such as a coupon, slow response time, a user repeating the same stage in a session where a majority only interact with the same stage once, a specific error message being displayed, a failed login, a JavaScript error, an 

Claims 3 and 13:
Further, Ciabarra discloses the following limitations:
wherein the session information further comprises: interaction indications of one or more application interactions of the e-commerce application with at least one server (see para [0077]-[0078], "The differences may be stored and easily retrieved using techniques disclosed herein. In some embodiments, the techniques performed at a server, can be performed by event capture system 130, in particular a storage management module. Data that is generated and managed by event capture system 130 may be stored in a capture management store. When translating a view from multiple applications, which are similar, but configured differently for different native environments on devices, similar or identical views can be stored as a single instance and the differences can be stored separately. Techniques disclosed herein can be used to identify/compare differences between views generated by similar applications configured for different native environments. In some embodiments, event capture system 130 may implement techniques herein for document capture using client-based delta encoding with a server. The techniques disclosed herein can be implemented for document capture based on the documents generated by capturing a view in an application. Techniques disclosed herein can be used to 

Claims 4 and 14:
Further, Ciabarra discloses the following limitations:
processing session information to determine the average funnel progression statistics and the error funnel progression statistics (see para [0031], "An average conversion rate can be determined across a set of sessions on a website. Sessions having a certain set of attributes may have a lower conversion rate compared to the average conversion rate. Such sessions may be referred to as “suspect sessions” as further described below. An “under-conversion rate” can be determined by subtracting the conversion rate for one or more sessions to the average conversion rate. The under-conversion rate represents the number of missed conversion events (e.g., potential conversions that were abandoned). The under-conversion rate can be used to determine a “missed opportunity” or “missed opportunity value.” For example, a total missed opportunity value can be determined by multiplying an average conversion value by the number missed conversions (the difference between the average conversion rate and the determined conversion rate for a particular set of sessions)." and see para [0085], "the detection system, for each stage of the conversion funnel, may calculate a typical conversion rate for one or more sessions that are determined to be similar to one or more suspect sessions. In such an example, a suspect session may be a session that is identified as having an attribute of interest (sometimes referred to as a suspect attribute). In some 

Claims 5 and 15:
Further, Ciabarra discloses the following limitations:
wherein the indications of one or more of the errors presented in the generated user interface are presented in a ranked order based on one or more of: the estimated revenue lost resulting from the respective error; and an estimated time to fix the respective error (see para [0134], " The presentation of information may also include sixth column 636, which may include a value representing missed opportunity for each stage. For example, the “view bag” stage is indicated to have $1.3K of missed opportunity. In such an example, the $1.3K may be computed by multiplying an average conversion value (as discussed further below) by the number of sessions that dropped off for the “view bag” stage." and Fig 6A where it would be obvious to one of ordinary skill in the art that these values can be ranked 

Claims 6 and 16:
Further, Ciabarra discloses the following limitations:
wherein each of the errors is associated with an issue identifier and a unique error including a portion indicative of the e-commerce application, wherein the issue identifier can identify common issues across different e-commerce applications (see para [0103], "the detection system may identify one or more common session attributes of the multiple suspect sessions. In some examples, the one or more common session attributes are selected based upon being included in at least a threshold of the multiple suspect sessions. For example, if the multiple suspect sessions is made up of at least 80% mobile device users, a common session attribute may be the attribute of mobile device users. Different thresholds may be used for different attributes. The one or more common session attributes may be different than the suspect attribute so that similar sessions to the multiple suspect sessions may be identified for comparison purposes. Examples of a common session attribute may include mobile device, desktop device, type of browser, browser version, operating system, geography, time of day, referrer, landing page, path 

Claims 7 and 17:
Further, Ciabarra discloses the following limitations:
wherein the error information is collected from a user’s device from a data collection script embedded in the e-commerce application (see para [0039], "the improved systems and methods described herein can identify the particular suspect attribute (e.g., actions indicating an error) within the session that are not just hindering users, but that are causing users to abandon the website without completing a particular action. By accurately identifying the suspect attributes causing abandonment, the corresponding embedded code, API calls, and user interface functionality can also be identified. Accordingly, web programmers are able to accurately identify the code causing the errors and perform debugging to improve the website design and operation." and see para [0041])

Claims 8 and 18:
Further, Ciabarra discloses the following limitations:
receiving a request for the data collection script from a computing device; and transmitting the requested data collection script to the computing device (see para [0053]-[0054], ", first user device 110 may exchange data with content delivery system 120 to send instructions to and receive content from content delivery system 120. For example, a user device may send a request for a webpage to content 

Claims 9 and 19:
Further, Ciabarra discloses the following limitations:
wherein the error information is further collected from one or more servers associated with the e-commerce application (see para [0058], "ach of first user device 110, second user device 112, nth user device 114, content delivery system 120, event capture system 130, and/or detection system 140 may include one or more computers and/or servers which may be general purpose computers, specialized server computers (including, by way of example, PC servers, UNIX servers, mid-range servers, mainframe computers, rack-mounted servers, etc.), server farms, server clusters, distributed servers, or any other appropriate arrangement and/or combination thereof. Each of first user device 110, second user device 112, nth user device 114, content delivery system 120, event capture system 130, and/or detection system 140 may run any of operating systems or a variety of additional server applications and/or mid-tier applications, including HTTP servers, 

Claims 10 and 20:
Further, Ciabarra discloses the following limitations:
wherein session information includes information for recreating a user’s view of the e-commerce session (see para [0073]-[0077], especially "The generated data may be used to recreate a view at a document.")


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624